Case: 13-13262      Date Filed: 11/24/2014      Page: 1 of 12




                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 13-13262
                              ________________________

                               Agency No. A200-915-056


SAIZHU WANG,

                                                                                  Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

                                                                               Respondent.

                              ________________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                              ________________________

                                  (November 24, 2014)

Before HULL and MARCUS, Circuit Judges, and TOTENBERG, * District Judge.

HULL, Circuit Judge:

       *
       Honorable Amy Totenberg, United States District Judge for the Northern District of
Georgia, sitting by designation.
             Case: 13-13262     Date Filed: 11/24/2014   Page: 2 of 12


      Saizhu Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’s (“BIA”) dismissal of her appeal from the

Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”). See 8

U.S.C. §§ 1158, 1231. The BIA found that Wang failed to establish that she has a

well-founded fear of persecution based on her conversion to Christianity or that

she is likely to be tortured when she returns to the Fujian Province in China. After

careful review, and with the benefit of oral argument, we deny Wang’s petition.

                           I. BACKGROUND FACTS

      In December 1998, Wang illegally entered the United States without

inspection. In 2010, the Department of Homeland Security (“DHS”) issued a

notice to appear, charging Wang as removable pursuant to Immigration and

Nationality Act (“INA”) § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), for having

entered the United States without being admitted or paroled by an immigration

officer. Wang does not challenge her removability.

A.    Application for Asylum, Withholding of Removal, and CAT Relief

      In August 2010, Wang filed an application for asylum, withholding of

removal, and CAT relief based on her religion. Wang attached a personal

statement in which she attested that she feared persecution in China based on her


                                         2
              Case: 13-13262      Date Filed: 11/24/2014    Page: 3 of 12


Christian belief and her intent, if she returned there, to attend an illegal

underground “house church” rather than a state-controlled public church. She was

afraid the government would detain her if she was caught attending a house church

because her sister-in-law, Chunmei Liu, had been arrested after she was caught

attending a house church, was kept for several days, and was warned not to attend

underground churches. In support of her application, Wang submitted: (1) a

certificate of baptism, (2) a church attendance certificate from the church where

she was baptized, (3) photographs of Wang taken at her baptism, and (4)

photographs of Wang taken at church.

      Wang also submitted two affidavit letters from Liu, her sister-in-law in

China. In the first letter, Liu stated that she and Wang were from the same village

in the Fujian Province. In March 2010, government officers caught Liu in a house

church, detained her for several days, and warned her not to attend a house church

again. Moreover, the government recently had strengthened its efforts to suppress

house churches. In the second letter, Liu recounted that in June 2010, three days

after sending her first letter, she was again arrested for attending a house church

after someone reported her for gathering church members in her home. The police

asked her to name the people who attended the gathering, but she refused. The

police kept her in a “separate room” and “[a]t first” did not give her food or water




                                            3
              Case: 13-13262     Date Filed: 11/24/2014   Page: 4 of 12


or allow her to contact her family. The police detained her for about two weeks

until her husband and other church members paid her bail.

B.    Hearing before IJ

      At the removal hearing, Wang, represented by counsel, testified that she was

from Lianjiang City in the Fujian Province. Wang started attending Christian

services in the United States after her mother became ill and a friend introduced

her to the church. At the time of the hearing, she attended a Chinese Presbyterian

church in Florida. Wang testified that she would continue to practice her religion

if she returned to China by spreading the Gospel and attending an underground

church. Although public Christian churches were legal in China, she did not

consider these churches “real Christian” churches because the pastors’ messages

must be approved by the government. Wang feared that she would be arrested and

beaten for her participation in an underground church based on Liu’s arrests.

      Wang also testified that her two older brothers (including Liu’s husband),

one older sister, her mother, and her father lived in China and attended

underground churches. Wang was not aware of any instance in which these family

members had been arrested or detained for attending underground churches.

      A friend of Wang and the wife of Wang’s pastor both testified that Wang

was a devout Christian who attended church almost every week. The pastor’s wife

also testified that she and the pastor had been in the United States for eleven years,


                                          4
              Case: 13-13262    Date Filed: 11/24/2014    Page: 5 of 12


and the pastor went back to China on mission trips almost every year. The pastor

had never been arrested on these mission trips because the house churches were

very secretive. Prior to moving to the United States, the pastor’s wife practiced

Christianity in China for nearly twenty years, and she had only a single incident in

which she was almost arrested for spreading the Gospel.

      In addition to Wang’s application and the above-described testimony, the

record before the IJ included letters from family members and a friend that

vouched for Wang’s sincere belief in Christianity and her regular attendance at

church.

      The record also included several annual reports on China from 2007 through

2011 by the U.S. Department of State, the Congressional-Executive Commission

on China, and the China Aid Association. The reports generally indicated that the

Chinese government sought to restrict religious practices to registered places of

worship and to repress unregistered Protestant churches but that the restrictions on

unregistered religious groups differed in degree and varied significantly from

region to region. Religious repression was most severe in the Xinjiang Uyghur

Autonomous Region and Tibet. However, certain parts of China, like Hong Kong,

protected and respected religious freedom. One report included a list of reported

persecution cases by region and province, and the Fujian Province had only one

case of detention.


                                          5
              Case: 13-13262     Date Filed: 11/24/2014    Page: 6 of 12


      According to another report, the degree of government interference in

unregistered churches ranged from minimal supervision to raids to arrests and

imprisonment for unauthorized religious activity. The reports detailed specific

incidents of religious freedom restriction, including cases in which the Chinese

government had shut down unregistered churches and detained or physically

abused individuals, in particular church leaders, involved with unregistered

churches. Unregistered religious adherents were among those housed in high

security mental hospitals where patients were forced to take medicines and

subjected to shock treatment. Activists who were in administrative detention

reported that they were beaten, force-fed medications, and denied food.

      The reports also reflected that, although generally the Chinese government’s

respect for religious freedom had declined and religious persecution had escalated

in recent years, freedom to participate in religious activities had increased in

several areas, underground church communities had grown over the past few

decades, and religious participation had grown overall. An estimated 50 to 70

million people practiced Christianity in unregistered churches in China. Moreover,

government officials had allowed increased space for unregistered churches that

they viewed as non-threatening. Finally, the government permitted individuals to

proselytize in registered places of worship.




                                           6
             Case: 13-13262     Date Filed: 11/24/2014   Page: 7 of 12


C.    IJ’s Order

      The IJ denied Wang’s application for asylum, withholding of removal, and

CAT relief. In his oral decision, the IJ concluded that Wang’s asylum application

was timely filed and that Wang was credible in her commitment to Christianity.

However, Wang did not have a well-founded fear of future persecution based on

her religion. Furthermore, because Wang had failed to satisfy the lower burden of

proof for asylum, she necessarily failed to meet the more stringent burden of proof

for withholding of removal. Finally, Wang presented no testimony that she would

be tortured by or with the acquiescence of a Chinese government official, so she

failed to show entitlement to CAT relief.

D.    Appeal to BIA

      Wang filed a notice of appeal to the BIA. She argued based on the

testimony and documentary evidence in the record that she had met her burdens for

eligibility for asylum, withholding of removal, and CAT relief.

      The BIA dismissed Wang’s appeal. Although Wang credibly demonstrated

that she was a Christian, she did not have an objectively reasonable fear of

persecution on account of her religion, such that she did not show entitlement to

asylum. The evidence showed widely varying interference with unregistered house

churches throughout China. Moreover, the prior arrests of Liu, Wang’s sister-in-




                                            7
               Case: 13-13262        Date Filed: 11/24/2014      Page: 8 of 12


law, were insufficient to show that Wang’s fear of religious persecution in her

home village was objectively reasonable.

       Specifically, although Liu had been arrested twice, these arrests did not rise

to the level of persecution, and there was no evidence that Wang would be treated

more severely than Liu. Additionally, no other members of Wang’s family had

ever been mistreated for attending unregistered house churches. Finally, the

testimony of the wife of Wang’s pastor that she and her husband had never been

arrested in China for their involvement in unregistered house churches undermined

Wang’s assertion that she would be persecuted upon her return to China.

       The BIA further determined that because Wang did not meet her burden of

establishing eligibility for asylum, she could not satisfy the more stringent burden

of proof for withholding of removal. Finally, she was not eligible for CAT relief

because she had not shown that it was more likely than not that she would be

tortured by or with the acquiescence of the government.

       Wang filed a timely petition for review in this Court.

                                     II. DISCUSSION

       Our review of the decision of the BIA is highly deferential. Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004).1 We must affirm if the


       1
        Because the BIA’s order neither expressly adopted the IJ’s findings nor adopted the IJ’s
reasoning, we review only the BIA’s order, as the final agency decision. See Chacon-Botero v.
U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005).
                                               8
              Case: 13-13262     Date Filed: 11/24/2014   Page: 9 of 12


decision is “‘supported by reasonable, substantial, and probative evidence on the

record considered as a whole.’” Id. at 1027 (quoting Al Najjar v. Ashcroft, 257

F.3d 1262, 1283-84 (11th Cir. 2001)). Under the substantial evidence test, we

view the evidence in the light most favorable to the decision of the BIA and draw

all reasonable inferences in favor of its decision. Id. We may not “reweigh the

evidence from scratch,” and we may reverse “only when the record compels a

reversal.” Id. (quotation marks omitted).

      Substantial evidence supports the finding of the BIA that Wang failed to

establish that she has an objectively reasonable fear of future persecution. Wang

submitted evidence that her sister-in-law, Liu, had been arrested on two occasions,

detained, and denied food and water “[a]t first” after her second arrest, but the

record does not compel the finding that these incidents were anything more than

harassment. The mistreatment of Liu is deplorable, but she did not suffer the

extreme physical and mental abuse that rises to the level of persecution. Compare

Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290-91 (11th Cir. 2006) (listing

decisions in which incidents of detentions, beatings, and even the deprivation of

food did not constitute persecution), with Shi v. U.S. Att’y Gen., 707 F.3d 1231,

1232-33, 1236-39 (11th Cir. 2013) (finding past persecution where Chinese

officials interrupted a church service to arrest petitioner and other worshippers and

confiscate their bibles, and officials detained petitioner for seven days and


                                            9
             Case: 13-13262      Date Filed: 11/24/2014   Page: 10 of 12


interrogated him twice concerning his church: during the first interrogation,

officials slapped petitioner, caused him to fall to the floor by kicking his chair out

from underneath him, accused him of lying, and threatened to beat him with a

baton, and during the second interrogation, officials told petitioner that he had been

brainwashed and that his mind had been “poisoned,” and then handcuffed him to

an iron bar overnight in the rain), and Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211,

1217 (11th Cir. 2007) (finding that the cumulative effect of numerous beatings,

arrests, searches, and interrogations, which culminated in a fifteen-day detention

with little food or water, constitutes persecution).

      Wang argues that, if removed to China, she would be persecuted by having

to practice Christianity in secrecy, but the record does not compel that finding.

Although this Court has held that “having to practice religion underground to avoid

punishment is itself a form of persecution,” Kazemzadeh v. U.S. Att’y Gen., 577

F.3d 1341, 1354 (11th Cir. 2009), the evidence that Wang presented does not

compel the conclusion that if she returns to China she will in fact be forced to

practice her religion secretly. Wang relies on evidence in annual reports that

Chinese officials have repressed religious activities and detained members of

unregistered churches, but the reports also provide that local governments do not

interfere with unregistered churches viewed as non-threatening; restrictions on

religious freedom vary according to region; and certain areas protect religious


                                          10
               Case: 13-13262   Date Filed: 11/24/2014    Page: 11 of 12


freedom. Wang testified that her mother, father, and siblings have long attended

unregistered churches in China without incident, see Ruiz v. U.S. Att’y Gen., 440

F.3d 1247, 1259 (11th Cir. 2006), and only one report in the record mentioned

incidents of repression in the Fujian Province. The wife of Wang’s pastor testified

that she had attended underground churches in China for nearly twenty years and

that her husband had traveled without incident on mission trips to China during the

past eleven years. The annual reports also provide that Christians are allowed to

worship freely in registered churches. Thus, there was substantial evidence in the

record that if Wang returns to China, she may be able to practice her religion

without consequence in many locations, possibly even in her hometown. For these

reasons, Wang has not demonstrated that she has a well-founded fear of future

persecution.

      Because Wang was unable to demonstrate a well-founded fear of

persecution, the BIA properly concluded that Wang did not qualify for withholding

of removal. To state a claim for withholding of removal, an applicant must show

that her “life or freedom would be threatened in that country because of the alien’s

race, religion, nationality, membership in a particular social group, or political

opinion.” INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). Because Wang failed to

satisfy her burden to prove eligibility for asylum, she could not satisfy the more




                                          11
             Case: 13-13262     Date Filed: 11/24/2014   Page: 12 of 12


stringent standard required for withholding of removal. See Al Najjar, 257 F.3d at

1292-93, 1303.

      Substantial evidence also supports the finding of the BIA that Wang was not

entitled to CAT relief. Wang relies on evidence in one report that religious

adherents have been tortured in mental hospitals, but Wang presents no evidence to

suggest that she will be singled out for such mistreatment if she returns to China.

Although Liu mentioned that she had been denied food and water “[a]t first,” Liu

does not suggest that she was deprived of food and water for a lengthy period.

Wang failed to submit evidence that would compel a conclusion that she is more

likely than not to be tortured by or with the acquiescence of government officials.

See Todorovic v. U.S. Att’y Gen., 621 F.3d 1318, 1324 (11th Cir. 2010).

      For all of the foregoing reasons, we deny Wang’s petition.

      PETITION DENIED.




                                         12